FILED
                                                                                                  5/3/2021
                             UNITED STATES DISTRICT COURT                             Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                             Court for the District of Columbia


ROBERT JAMES SWINT,                                     )
                                                        )
                        Plaintiff,                      )
                                                        )
        v.                                              ) Civil Action No. 21-1145 (UNA)
                                                        )
FEDERAL BUREAU OF                                       )
INVESTIGATION, et al.,                                  )
                                                        )
                        Defendants.                     )


                                     MEMORANDUM OPINION

        This matter is before the Court on its initial review of the plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. Under the statute governing in forma

pauperis proceedings, the Court is required to dismiss a case “at any time” it determines that the

action is frivolous, malicious, or fails to state a claim upon which relief may be granted. 28

U.S.C. § 1915(e)(2).

        Upon careful review of the complaint, the Court concludes that its factual allegations are

irrational or wholly incredible, rendering this case subject to dismissal as frivolous. See Denton

v. Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible[.]”); Neitzke v.

Williams, 490 U.S. 319, 325 (1989) (“[A] complaint, containing as it does both factual

allegations and legal conclusions, is frivolous where it lacks an arguable basis either in law or in

fact.”); Crisafi v. Holland, 655 F.2d 1305, 1307–08 (D.C. Cir. 1981) (“A court may dismiss as

frivolous complaints . . . postulating events and circumstances of a wholly fanciful kind.”).




                                                   1
       The Court will grant plaintiff’s application to proceed in forma pauperis and will dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). An Order consistent with this

Memorandum Opinion is issued separately.

                                                    /s/
                                                    TIMOTHY J. KELLY
                                                    United States District Judge
DATE: May 3, 2021




                                               2